NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELIPE SANCHEZ LUIS, AKA Felipe                 No.    16-71739
Sanchez Luis, AKA Felipe Sanchez, AKA
Luis Felipe Sanchez,                            Agency No. A077-096-497

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Felipe Sanchez Luis, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and protection under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We dismiss in part and deny in part the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Sanchez Luis’ testimony and written declaration

as to the past harm he suffered in Mexico and omissions about his injuries and

hospitalization. See id. at 1048 (adverse credibility finding reasonable under the

totality of the circumstances). Sanchez Luis’ explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus,

in the absence of credible testimony, in this case, Sanchez Luis’ asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Sanchez Luis’ CAT claim fails because it is based on the same testimony the

agency found not credible, and Sanchez Luis does not point to any other evidence

in the record that compels the conclusion that it is more likely than not he would be

                                         2                                      16-71739
tortured by or with the consent or acquiescence of the government of Mexico. Id.

at 1156-57.

      We lack jurisdiction to review Sanchez Luis’ contentions regarding his

membership in a particular social group because it was not raised to the agency.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (exhaustion is

mandatory and jurisdictional).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                  16-71739